Wyly, J.
This is an application for mandamus to compel the judge of the Superior District Court to grant relator a suspensive appeal from his interlocutory judgment refusing to allow relator to release on bond, pursuant to article 307 of the Code of Practice, the injunction which one Martin Lannes obtained to restrain relator from pursuing the operation of a private market, or the selling of fresh meat, fish, poultry, etc., within twelve squares of a public market, in violation of act No. 31 of 1874, known as an act to regulate private markets in the city of New Orleans.
It has frequently been held that an appeal will lie from an order refusing to allow the release on bond, under article 307 of the Code of Practice, of an injunction. Relator had the absolute right to an appeal from the judgment of which he complains, and it was the duty of the judge to grant it. C. P. 573.
It is ordered that the mandamus herein be made peremptory.